           Case 1:18-cv-09011-JMF Document 265 Filed 04/22/21 Page 1 of 1



                                                                        Sara L. Shudofsky
                                                                        +1 212.836.7922 Direct
                                                                        Sara.Shudofsky@arnoldporter.com




                                              April 21, 2021

     VIA ECF                                       The motion at ECF No. 262 is GRANTED temporarily. The
     The Honorable Jesse M. Furman                 Court will address the propriety of sealing when deciding the
     United States District Judge                  underlying motions. The Clerk of Court is directed to
     Southern District of New York                 terminate ECF No. 262. SO ORDERED.
     40 Centre Street, Room 2202
     New York, New York 10007

             Re:     Accent Delight Int’l Ltd. et al. v. Sotheby’s, 18 Civ. 9011
                                                                                                          April 22, 2021
     Dear Judge Furman:

             We write respectfully on behalf of Defendants Sotheby’s and Sotheby’s, Inc.
     (collectively, “Sotheby’s”) pursuant to Section 7(C)(iii) of Your Honor’s Individual
     Rules and Practices in Civil Cases and paragraph 4.5 of the February 28, 2020 Amended
     Protective Order (the “Protective Order”), see ECF No. 145 ¶ 4.5, to request permission
     to publicly file a redacted version of Sotheby’s April 21, 2021 letter, accompanied by slip
     sheets instead of the exhibits attached thereto. Sotheby’s will file under seal an
     unredacted version of that letter, along with the exhibits, contemporaneously with the
     filing of this letter.

              Sotheby’s submits this letter because the above-referenced documents quote, refer
     to, or are documents that Plaintiffs designated as confidential pursuant to paragraph 2.2
     of the Protective Order or filed under seal at ECF No. 252. However, in light of the
     parties’ reliance on these documents and their relevance to the dispute before the Court,
     and because the exhibits and the information contained in the letter have already been
     made available to various governmental authorities, Sotheby’s respectfully submits that
     these documents qualify as judicial documents to which a strong presumption of public
     access attaches that is not outweighed by any countervailing interest in maintaining them
     under seal. See Accent Delight Int’l Ltd. v. Sotheby’s, 394 F. Supp. 3d 399, 417
     (S.D.N.Y. 2019).

             We thank the Court for its consideration of this letter.


                                                      Respectfully,

                                                      /s/ Sara L. Shudofsky
                                                      Sara L. Shudofsky

     cc:     All counsel of record (via ECF)

Arnold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
